UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7062


RANDY LEE LASSITER, JR.,

                    Plaintiff - Appellant,

             v.

S. IVETTE KUYATEN, Commonwealth-Prosecutor; RYAN                     MATTHEW
SHEPHERD, Detective; NEAL GRAY CROWDER, Detective,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:19-cv-00636-LO-TCB)


Submitted: November 25, 2019                                 Decided: December 5, 2019


Before WILKINSON and NIEMEYER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Randy Lee Lassiter, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randy Lee Lassiter, Jr., appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) action under 28 U.S.C. § 1915A(b) (2012). On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Lassiter’s informal brief does not challenge the basis for the district court’s disposition,

Lassiter has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775
F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly, we

affirm the district court’s judgment. We deny Lassiter’s motion for the appointment of

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2